Citation Nr: 1614048	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to May 1967.  He served in the Republic of Vietnam from May 1966 to May 1967. 

The service connection issue comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The TDIU issue comes to the Board on appeal from a January 2012 rating decision issued by the RO in Houston, Texas.

In January 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that it remanded the above claims in May 2013 for additional development.  Remand is again required to obtain adequate medical examinations and opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion or examination based on inaccurate factual premises has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the issue of service connection for headaches, the Veteran was afforded a VA examination in July 2013.  However, according to remand directive #1 in the previous Board remand, the examiner was to concede that the Veteran sustained his reported head injury in 1966 when he fell off of a truck during a combat related incident.  The Board notes that the examiner failed to adequately concede this point, as he based his negative opinion largely on the finding that there was no record of the Veteran's reported head injury.  Accordingly, an addendum opinion is warranted.

Regarding the issue of entitlement to TDIU, the Board notes the November 2013 VA opinion is inadequate.  The opinion was that the general medical examination and headaches did not impact the Veteran's physical or sedentary employment.  An August 2013 VA psychiatric opinion indicated the Veteran's PTSD did not impact his employment.  The first opinion is unclear, and neither opinion addresses all the service-connected disabilities as requested.  Accordingly, an examination and addendum opinion is required.  

Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical opinion with regard to the Veteran's headache disability and an adequate medical examination and opinion regarding the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain a VA opinion issued by an appropriate clinician to determine the etiology of the Veteran's headache disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions: 

(a) Upon clinical examination, does the Veteran have a current headache disorder? 

(b) If a current headache disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that a current headache disorder is related to a combat-related head injury sustained during the Veteran's military service in 1966? For purposes of answering this question, the VA examiner is advised that the Board is accepting (conceding as fact) that the Veteran sustained a head injury in 1966 during service when he fell off a truck during a combat-related incident. 

(c) In offering any opinion, the examiner must consider the full record, to include:  1) the Veteran's lay statements regarding continuity of symptoms for his headache disorder; 2) post-service private treatment records dated in May 2002that mention headaches; and 3) several scattered references to headaches in VA, SSA, and private treatment records dated from 2003 to 2012.  

4. After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The claims folder contents must be made available for review.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The VA examiner is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The Veteran is currently service-connected for posttraumatic stress disorder, vertigo, tinnitus, and hearing loss.  If service connection for headaches is granted, that disability must also be considered.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

